    Case: 3:20-cv-00444-MRM Doc #: 7 Filed: 12/10/20 Page: 1 of 1 PAGEID #: 54


                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON


EVA CHRISTIAN,                                         :
                                                               Case No. 3:20-cv-444
       Petitioner,                                     :
                                                               District Judge Thomas M. Rose
       -vs-                                            :       Magistrate Judge Michael R. Merz

REBECCA ADDUCCI, District Director of                  :
  Immigration and Customs Enforcement.
                                                       :
       Respondent.
                                                       :

                                    ORDER OF REFERENCE



       Upon unanimous consent of the parties hereto, and pursuant to 28 U.S.C. § 636(c), the

above-captioned action is hereby referred to United States Magistrate Judge Michael R. Merz for

all further proceedings herein, including trial, the entry of judgment, and all post-trial proceedings.

December 10, 2020                              *s/Thomas M. Rose

                                                                 Thomas M. Rose
                                                            United States District Judge




                                                   1
